         Case 2:17-cv-00495-JD Document 216 Filed 10/11/18 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
EDDYSTONE RAIL COMPANY, LLC,                    :        CIVIL ACTION
                                                :
                   Plaintiff/Counter-Defendant, :
             v.                                 :        No. 17-495
                                                :
JULIO RIOS, JEREMY GAMBOA, BRIDGER              :
LOGISTICS, LLC, FERRELLGAS PARTNERS,            :
L.P., FERRELLGAS, L.P., BRIDGER RAIL             :
SHIPPING, LLC, BRIDGER REAL PROPERTY,             :
LLC, BRIDGER STORAGE, LLC, BRIDGER               :
SWAN RANCH, LLC, BRIDGER TERMINALS,              :
LLC, BRIDGER TRANSPORTATION, LLC, J.J.           :
ADDISON PARTNERS, LLC, J.J. LIBERTY, LLC, :
BRIDGER ADMINISTRATIVE SERVICES II, LLC,:
BRIDGER ENERGY, LLC, BRIDGER LAKE, LLC, :
BRIDGER LEASING, LLC, and BRIDGER                  :
MARINE, LLC,                                      :
                   Defendants,                    :
                                                   :
BRIDGER LOGISTICS, LLC, FERRELLGAS                 :
PARTNERS, L.P., and FERRELLGAS, L.P.,              :
                                                   :
                   Defendants/Counterclaimants. :
____________________________________________:

                                          ORDER

              AND NOW, this 11th       day of October, 2018, upon consideration of Defendant

Julio Rios’s (“Rios”) Motion to Compel (Doc. No. 188), and the Response in Opposition filed by

Plaintiff Eddystone Rail Company LLC, it is hereby ORDERED the Motion to Compel is

DENIED WITHOUT PREJUDICE.


                                                  BY THE COURT:


                                                  /s/ Robert F. Kelly
                                                  ROBERT F. KELLY
                                                  SENIOR JUDGE
